NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



STRATEGIC LAND & PROPERTY                 )
SALES, LLC, a Florida limited liability   )
Company,                                  )
                                          )
              Appellant/Cross-Appellee,   )
                                          )
v.                                        )      Case No. 2D18-1216
                                          )
DAVID M. DONNELLY,                        )
                                          )
              Appellee/Cross-Appellant.   )
                                          )

Opinion filed November 13, 2019.

Appeal from the Circuit Court for
Hillsborough County; Rex M. Barbas, Judge.

Kurt E. Davis of The Davis Law Firm,
Tampa, for Appellant/Cross-Appellee.

Dineen Pashoukos Wasylik and Jared
M. Krukar of DPW Legal, Tampa, for
Appellee/Cross-Appellant.




PER CURIAM.


              Affirmed.


NORTHCUTT, KELLY, and SMITH, JJ., Concur.